Final Office Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 15/974,442 (hereinafter also referred to as ‘442 or the instant application), which is a reissue application of U.S. Application No. 13/286,773 (hereinafter also referred to as ‘773 or the parent application), entitled LATCHING CONNECTOR WITH REMOTE RELEASE, now U.S. Patent No. 8,465,317 (hereinafter also referred to as ‘317 or the original patent).1 Application Ser. No. 13/286,773 claims benefit to US Provisional Application No. 61/543,419 filed October 5, 2011. 
 
3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘317 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘317.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘317 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.  
2.  Therefore claims 1, 4-10, 12-13, 16-17, 19-20, 22, 43, 45-51, 53 and 55-59 were pending.
Most recently, a response was filed January 10, 2022 in which claims 5, 12, 13, and 47 were amended for the first time.  Claims 1, 8, 22, and 48 were amended for the fourth time and claims 4 and 43 were amended for the third time. Previously presented new claims 50-51 and 53 were amended. Claims 6-7, 9-11, 16-17, and 19-20 were cancelled.  New claims 60-77 were added.  The response also resubmitted all the prior specification amendments and approved amended Figures 2, 4, 6B and 23.  A new proposed amended Figure 22 was submitted.

5.  As of the date of this Office Action, the status of the claims is:
Claims 1, 4, 5, 8, 12, 13, 22, 43, 45-51, 53, and 55-77 are pending.
Claims 1, 4, 5, 8, 12, 13, 22, 43, 45-51, 53, and 55-77 are examined.
Claims 1, 4, 5, 8, 12, 13, 22, 43, 45-51, 53, and 55-77 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to US Provisional Application No. 61/543,419 filed October 5, 2011.3

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.  See 35 U.S.C. 100. See also paragraph 1, supra. The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
8. The drawings were received on January 10, 2022.  The amended Figure 22 is not approved because the line from 844 does not denote the passage 844 running along the top of the boot 840 as described textually.  See also approved Figure 23.  Figures 2, 4, 6B and 23 were previously approved. 
 
9. The drawings are objected because:  
In FIG. 22 as proposed, the line from 844 as now provided does not denote a passageway along the top of boot 840.  
Corrected drawing sheets in compliance with 37 CFR 1.173 and/or amendment to the specification to add the reference character(s) in the description are required are required in reply 
See again paragraph 8.

Objections
10. Claims 1, 4-5, 22, 48-51, 53, 55-70 and 73-77 are objected to because of the following informalities:  in claim 1, line 14, after “above”, --a remainder of-- should be inserted.  This applies to similar language in claims 22, 48, and 63.  In claim 1, second to last line, “for” should be deleted (note the prior language “in direct contact with the lever comprises”).  Also, in claim 5, line 2, “an” should be --a--.  
Appropriate correction is required.

New Matter-35 USC 251 
11.  Claims 8, 12-13, 22, 51, 55-59, 65-69 and 71-77 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:   
Previously added claim 51 still recites “a guide defining an aperture, the extender being received in the aperture.” FIGS. 13 and 14 and col. 14, lines 2-3 and 36-39 are still relied upon for support. However, while such FIGs. and col. 14, line 3-9 and 29-39 describe a guide 640 of a cable assembly 600 that has an aperture 644 which “protrudes upwardly from the top surface [646?] of the guide 640” when the guide sidewalls are coupled to the housing 620 of latching 
New claim 65 which depends from claim 1 claims “the extender is entirely above the housing of the latching connector.”  The response relies upon FIG. 21.  However claim 1 recites “the housing including a lever”.  However, as clearly shown in Figures 21-23, the extender is not entirely above the lever and thereby, the housing as claimed.  See also discussion of claim 68 below. 
New claim 66 recites “a guide defining an aperture, the extender extending along the coupling axis across the guide such that a range of motion of the extender is restricted to the coupling axis.”  The response again relies upon FIGs. 13-14 and col. 14, lines 31-39 as it did with regard to the similar language of claim 51.  However, while such FIGs. and col. 14, line 3-9 and 29-39 describe a guide 640 of a cable assembly 600 that has an aperture 644 which “protrudes upwardly from the top surface [646?] of the guide 640” when the guide sidewalls are coupled to the housing 620 of latching connector 616 of a cable assembly 610 and receives an extender 660 when the guide is coupled to the connector 616, this is also not what is claimed by claim 66.
New claim 67 recites “the loop defines a first end of the extender,…the first end of the extender being spaced apart from the guide along the coupling axis in the coupling direction,….”  The response relies upon FIGS. 13-14, i.e. “FIG. 13 illustrates that the front tip of the extender 660 (first end) defined by the actuator 664 is spaced apart from the guide 640 in the coupling direction 206,…”  However, “a front tip” is not claimed.  A loop/first end is claimed.  Figures 13-15 do not show the loop/front end spaced apart from the guide.  Also note new claims 63-64 
New claim 68 recites “the aperture is spaced apart below the second end of the lever.”  The response again relies upon FIGs. 13-14.  However, the extending member/hook 626 is, at best, shown above the aperture when the extender is not being pulled opposite to the coupling direction, which is not what is claimed in claim 68.  See again new claims 63-64 and the response at pages 24-25, esp. page 25, lines 19-24, and the discussion of claim 67. 
Claim 8  recites not only “the extender comprising: a connection for removably attaching the extender to the housing;” but also “the extender comprises a portion received in an aperture of a guide attached to the housing”.  The response again relies upon FIGS. 13-14 and col. 14, lines 31-39 as well as col. 14, lines 40-44.  First, see paragraph 13 below.  See also the discussion of claims 51 and 66 above.  
 Claim 71 now recites “…the extender curves away from the connector housing in the direction transverse to the coupling axis as the actuator extends in the coupling direction along an entire extent of the extender between the guide and the first end of the extender.”  Claim 72 recites “the extender has an upper surface configured to face away from the latching connector,”  The response again relies upon FIGs. 13-14.  However, see the discussion of claim 65 above and note claim 8 also recites “the latching connector comprising a housing…the housing comprising a lever”. 
With regard to the language “wherein the cable assembly further comprises a guide configured to restrict a range of motion of the extender to the coupling axis” in claim 22 and “wherein the guide defines an aperture, the second end of the lever being spaced above the . 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.  Claims 8, 12-13, 22, 51, 55-59, 65-69 and 71-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
See paragraph 11 above.

13.  Claims 8, 12-13, 22, 55-59 and 71-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 8 recites the limitation “the extender comprises a portion received in an aperture of a guide” on lines 12-13.  This positive connection to a guide and a housing is inconsistent with the claim as set forth in lines 1-2, i.e. an extender (not an extender, housing and guide) is being claimed. This also applies to the language “wherein the actuator extends in the coupling direction from the guide and curves upward away from the connector housing in a direction transverse to the coupling axis as the actuator extends in the coupling direction from the guide to a point in direct contact with the lever”.  In addition, it is unclear whether such structure on lines 12-13  and the connection on lines 6-7 are one and the same, i.e. how many connections are being claimed? 
Claim 22 recites the limitation “the coupling axis” in line 20.  There is still insufficient antecedent basis for this limitation in the claim.
Claim 71 recites the limitation “the first end” in line 4.  There is still insufficient antecedent basis for this limitation in the claim.
Claim 72 recites the limitation “the first end” in line 3.  There is still insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions

A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of 
   
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)

A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Prior Art Rejections

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-5, 8, 13, 22, 48, 50-51, 53, 55-57, 59-66, 68, 70-71, and  73-76,  are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zania et al (WO 2009/135787, hereinafter also referred to as ‘787 (English translation US Patent Application No. 2011/0058773, hereinafter also referred to as ‘773)).

See’787 and English translation ‘773 in its entirety.  The following rejection will refer to this translation.

Claim 1 
A cable assembly comprising:
a latching connector comprising a housing configured to engage with a mating connector in a coupling direction along a coupling axis and an extender, 
the housing including:
a lever configured to engage with the mating connector to engage and selectively disengage the latching connector with the mating connector, the housing having a length along the coupling axis; and
the extender removably connected with the housing and comprising a portion in direct contact with the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector, 
the extender having a length along the coupling axis greater than a length of the housing4
wherein the lever has a first end and a second end and the first end is spaced apart from the second end in the coupling direction, wherein the first end of the lever is joined directly to the housing, the second end of the lever is spaced apart above the housing, 
and the lever is configured to be compressed when the extender disengages the lever from the mating connector;

See paragraph 10 above and ‘787 at, e.g., its entirety, esp. the Figures, e.g. elements 1, 2, 4 and 6, and ‘773 at, e.g., its entirety, esp. paragraphs 1-2, 19-22, 41-42, and 45-56.

wherein the portion in direct contact with the lever comprises a loop for engaging the lever.


Claim 4
The cable assembly of claim 1, wherein the latching connector comprises 
a multi-port connector and
the housing comprises at least two housings configured to engage the mating connector,
wherein the lever comprises a lever for each of the at least two housings, and 
wherein the portion in direct contact with the lever is in direct contact with the lever for each of the at least two housings and is configured to disengage each lever for each of the at least two housings from the mating connector.

See ‘787 at, e.g., its entirety, esp. the Figures, e.g. Fig 12b, middle portion of 6/17, and ‘773 at, e.g., its entirety, esp. paragraphs 14, 19, 22, and 45-56. Note also Figs. 13 and 14.

Claim 5
The cable assembly of claim 1, wherein the latching connector is an [sic] LC connector.

See ‘773 at, e.g., its entirety, esp. paragraphs 1-2.

Claim 50
The cable assembly of claim 1 wherein 
the lever has an extending member at the second end, 
the extending member defining a recess receiving a portion of the extender therein.

See ‘787 at, e.g., its entirety, esp. FIGs. 5-6 and 14, adjacent 18 and 21, and ‘773 at, e.g., its entirety, esp. paragraphs 50 and 57.

Claim 51
The cable assembly of claim 1 further comprising
a guide defining an aperture, 
the extender being received in the aperture.

As best understood, see paragraphs 11-12 above, see ‘787 at, e.g., its entirety, esp. Figures 1-4, elements 1, 3 and 14 and 6/7 and 12, and Figure 9, elements 1 and 6 and ‘773 at, e.g. its entirety, esp. paragraphs 42, 45 and 56.

Claim 53
The cable assembly of claim 1 wherein
the extender is connected to the housing for translational movement parallel to the coupling axis to disengage the latching connector from the mating connector.

See discussion of extender with regard to claim 1.

Claim 60 
The cable assembly of claim 1, wherein
a fulcrum of the lever is at the first end of the lever.

See ‘787 at, e.g., its entirety, esp. Figures 1-4, element 4 adjacent element 2.

Claim 61 
The cable assembly of claim 60, wherein 
the lever comprises an extending member comprising
a hook at the second end of the lever.

See discussion of claim 50. 

Claim 62
The cable assembly of claim 61, wherein
the loop directly contacts the lever at the hook.

See discussion of claims 1, 50 and 61, esp. the Figures of ‘787 and ‘773 at paragraphs 50 and 57.
Claim 63 
The cable assembly of claim 1, wherein 
the lever is configured to be compressed such that the second end of the lever moves downward in relation to the housing when the extender disengages the lever from the mating connector.

See discussion of claim 1, esp. Figure 6 and p1 and p2.
Claim 64 
The cable assembly of claim 1, wherein 
the portion in direct contact with the lever moves downward toward the housing when the lever is compressed.

See discussion of claim 63.
Claim 65 
The cable assembly of claim 1, wherein 
the extender is entirely above the housing of the latching connector.

As best understood, see paragraphs 11-12 above, see ‘787 at, e.g., its entirety, esp. Figures 1-4, elements 6/7 and 3, and Figure 6, element 6/15 and ‘773 at, e.g. its entirety, esp. paragraphs 42, 45, 50 and 54.

Claim 66 
The cable assembly of claim 1, further comprising 
a guide defining an aperture, 
the extender extending along the coupling axis across the guide such that a range of motion of the extender is restricted to the coupling axis.
 
As best understood, see paragraphs 11-12 above, see discussion of claim 51.

Claim 68
The cable assembly as set forth in claim 66, wherein 
the aperture is spaced apart below the second end of the lever.

As best understood, see paragraphs 11-12 above, see discussion of claims 51 and 66.

Claim 70
The cable assembly as set forth in claim 1, further comprising 
a boot connected to the housing, 
the extender being configured to move along the coupling axis relative to the boot to compress the lever.

See discussion of claim 1, esp. the Figures, element 19 and paragraph 42.

Claim 8    
An extender for selectively disengaging a latching connector from a mating connector, 
the latching connector comprising
   a housing configured to engage with the mating connector along a coupling direction along a coupling axis and
     the housing comprising
      a lever configured to engage with the mating connector to engage and selectively disengage the latching connector and the mating connector, 
the extender comprising: 
a connection to a guide on the housing for removably attaching the extender to the housing; and 

an actuator positioned to directly contact the lever and
configured to receive a first force opposite to the latching connector coupling direction, and to disengage the latching connector from the mating connector by transmitting a component of the first force to the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector;
wherein the extender comprises a portion received in an aperture of a guide attached to the housing;
wherein the actuator extends in the coupling direction from the guide and curves upward away from the connector housing in a direction transverse to the coupling axis as the actuator extends in the coupling direction from the guide to a point in direct contact with the lever;
wherein the actuator comprises a loop configured to cooperate with a hook of the lever at an end of the lever.

As best understood, see paragraphs 11-13 above, see discussion of claims 1, 4, 51 and 66 above.
 
Claim 13    
The extender of claim 8, further including a jacket clamp attached5 to the extender.

See ‘787 at, e.g., its entirety, esp. the Figures 11 and 14, elements 16, 30 and/or 19 and ‘773 at, e.g. its entirety, esp. paragraph 60.    

Claim 71
The extender as set forth in claim 8, wherein
 the extender curves away from the connector housing in the direction transverse to the coupling axis as the actuator extends in the coupling direction along an entire extent of the extender between the guide and the first end of the extender.

As best understood, see paragraphs 11-13 above, see discussion of claims 1-4, 51 and 66 above.
Claim 22
A cable assembly comprising: 
a jacket;
an extender, and 
a latching connector, the latching connector comprising: 
   a housing configured to engage with a mating connector along a coupling direction,  
…. 
and a transmission medium disposed within the jacket and the housing;…
wherein the cable assembly further comprises a guide configured to restrict a range of motion of the extender to the coupling axis….

As best understood, see paragraphs 11-13 above, see the discussion of claims 1, 4, 8, 13, 51, 66 and 70-71, esp. the Figures, elements 19, 6, 12, 2, 3, 14, and paragraph 59.   


the housing comprising
           a lever connected to the housing, the lever configured to selectively disengage the latching connector from the mating connector; and
          … wherein the lever has a first end and a second end and
the first end is spaced apart from the second end in the coupling direction, 
wherein the first end of the lever is in direct contact with the housing, 
the second end of the lever is spaced apart above the housing and is spaced apart above the first end of the lever at a furthest point of the second end of the lever from the first end of the lever,
and the lever is configured to be compressed when the extender disengages the lever from the mating connector.

See discussion of claim 1.

the  extender removably attached to the housing and extending a distance from the housing such that the extender protrudes beyond the housing in a direction opposite the coupling direction, 
   the extender comprising
   an actuating portion in direct contact with the lever, 
   the actuating portion being configured to receive a first force opposite to the coupling direction and transmit a component of the first force to the lever to actuate the lever and disengage the latching connector from the mating connector; … 


See discussion of claim 1, esp. Figure 14, element 6 relative to element 2. 


the actuating portion of the extender extending in the coupling direction from the guide and curving upward as the actuating portion of the extender extends in the coupling direction from the guide to a point of direct contact with the lever, and 
another portion of the extender extending from the guide in the direction opposite the coupling direction along the coupling axis.

See discussion of claim 1, esp. Figure 14, element 17 relative to element 6 and end of element 6/7 relative to element 12/14. 

Claim 55
The cable assembly of claim 22, 
wherein the transmission medium comprises an optical fiber.

See ‘733 at, e.g., paragraph 59.

Claim 56
The cable assembly of claim 22, wherein 
the lever comprises a hook and 
the actuating portion comprises a loop for engaging with the hook.

See discussion of, e.g. claims 61-62.

Claim 57 
The cable assembly of claim 2, wherein 
the latching connector comprises an LC connector, and
 the mating connector is configured to engage with the LC connector.

See discussion of claims 1 and 5.  


Claim 59
The cable assembly of claim 22, further including 
a jacket clamp attached to the extender.

See discussion of claim 13.
Claim 73
The cable assembly of claim 22, wherein 
a fulcrum of the lever is at the first end of the lever.

See discussion of claim 60.
Claim 74
 The cable assembly of claim 73, wherein 
the lever is configured to be compressed such that the second end of the lever moves downward in relation to the fulcrum at the first end of the lever.

See discussion of claims 63-64.
Claim 75
 The cable assembly as set forth in claim 22, wherein
 the lever is configured to be compressed such that the second end of the lever moves downward in relation to the first end of the lever.

See discussion of claim 64.

Claim 76
 The cable assembly as set forth in claim 22, wherein
the guide defines an aperture,
the second end of the lever being spaced apart above the aperture.

See discussion of claims 1, 51 and 68.


Claim 48    
A method of connecting a latching cable assembly to a panel and extracting the latching cable assembly from the panel, 
    the latching cable assembly comprising a housing, and
            the housing comprising
               a lever configured to engage with a mating connector of the panel to engage and disengage the latching assembly and the mating connector,
                  the lever comprising
                    a first end and a second end, the first end being spaced from the second end in a first coupling direction, the first end of the lever directly joining the housing, the second end of the lever being spaced above the housing, and the lever is configured to be compressed when the extender disengages the lever from the mating connector such that the second end of the lever moves relative to the first end of the lever toward the housing, and 

the method comprising: 
See the discussion above of claim 1, lines 1-7 and claim 1, second to last paragraph.  
removably attaching an extender to the housing, 
    the extender comprising 
    an actuator portion directly engaging the lever and configured to transmit a force to the lever; 
    the actuator portion comprising a loop and the lever comprising a hook engaging the actuator portion through the loop; 
 
See discussion of claim 1, lines 8-11 and claim 1, last section above.  
inserting the latching assembly into the mating connector along the first coupling direction of movement to engage the lever with the mating connector and retain the latching assembly in the panel; 
applying a force to the extender along a direction opposite to the coupling direction of the latching assembly; and 
transmitting a component of the force to the lever via the actuator portion to compress the lever to thereby disengage the lever from the mating connector and disengage the latching assembly from the mating connector; and
extracting the latching assembly from the panel.
See the discussion of claim 1 above, esp. Figure 6, p1 and p2 and paragraphs 14, 41 and 50.

Claims 1, 8, 22, 66-69, 71-72, and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Mueller (EP 2063497, hereinafter also referred to as ‘497) in view of Zania et al (WO 2009/135787, hereinafter also referred to as ‘787(English translation  US Patent Application No. 2011/0058773, hereinafter also referred to as ‘773)).
See’497 and English translation thereof in its entirety.  The following rejection will refer to this translation.

Claim 1 
A cable assembly comprising:
a latching connector comprising a housing configured to engage with a mating connector in a coupling direction along a coupling axis and an extender, 
the housing including:
a lever configured to engage with the mating connector to engage and selectively disengage the latching connector with the mating connector, the housing having a length along the coupling axis; and
the extender removably connected with the housing and comprising a portion in direct contact with the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector, 
the extender having a length along the coupling axis greater than a length of the housing6
wherein the lever has a first end and a second end and the first end is spaced apart from the second end in the coupling direction, wherein the first end of the lever is joined directly to the housing, the second end of the lever is spaced apart above the housing, 
and the lever is configured to be compressed when the extender disengages the lever from the mating connector;

See paragraph 10 above and ‘497 at, e.g., its entirety, esp. the Figures, e.g. elements 11, 12, 2.4, 31 and translation at, e.g. its entirety, esp. page 1, abstract, first paragraph of description, page 1, page 2, lines 27-36, page 3, lines 14-23 (and thereby, ‘933 in its entirety, esp. Figs. 1-3, and translation of page 5, lines 16-38), page 3, lines 42 et seq, and page 4.

 

wherein the portion in direct contact with the lever comprises a loop for engaging the lever.

See paragraph 10 above and ‘497 at, e.g., its entirety, esp. the Figures, e.g. element 31.3 in Figure 2.  Note also 22.2 in Figure 1.

Claim 66 
The cable assembly of claim 1, further comprising 
a guide defining an aperture, 
the extender extending along the coupling axis across the guide such that a range of motion of the extender is restricted to the coupling axis.
 
As best understood, see paragraphs 11-12 above, see ‘497, page 3, lines 14-23 (and thereby, ‘933 in its entirety, esp. Figs. 2, 1, 4, and translation of page 5, lines 16-38), page 3, lines 42 -48, e.g. guide is overhousing 5 and/or guide slot. 
Claim 67 
The cable assembly of claim 66, wherein
the loop defines a first end of the extender, 
the extender having a second end spaced apart from the first end,
the first end of the extender being spaced apart from the guide along the coupling axis in the coupling direction, 
the second end of the extender being spaced apart from the guide along the coupling axis in a direction opposite the coupling direction.

See ‘497 at, e.g., Figure 2,  elements 31.3 and 31.1 and arrow 32, e.g. end 31.3 is spaced apart from as shown and when slid in direction 32, end 31.1 is also spaced apart from 5.  
Claim 68
The cable assembly as set forth in claim 66, wherein 
the aperture is spaced apart below the second end of the lever.

See ‘497 at , e.g., Figure 2, the overlapping parts of 5 and 31, and thereby, any guide slots/apertures therebetween, are below the second end of the lever.    
Claim 69 
The cable assembly as set forth in claim 66, wherein 
the extender is configured to move along the range of motion relative to the guide to compress the lever.

See Figure 2 of ‘497 and page 3, lines 42 -48.
Claim 8    
An extender for selectively disengaging a latching connector from a mating connector, 
the latching connector comprising
   a housing configured to engage with the mating connector along a coupling direction along a coupling axis and
     the housing comprising
      a lever configured to engage with the mating connector to engage and selectively disengage the latching connector and the mating connector, 
the extender comprising: 
a connection to a guide on the housing for removably attaching the extender to the housing; and 
an actuator positioned to directly contact the lever and
configured to receive a first force opposite to the latching connector coupling direction, and to disengage the latching connector from the mating connector by transmitting a component of the first force to the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector;
wherein the extender comprises a portion received in an aperture of a guide attached to the housing;
wherein the actuator extends in the coupling direction from the guide and curves upward away from the connector housing in a direction transverse to the coupling axis as the actuator extends in the coupling direction from the guide to a point in direct contact with the lever;
wherein the actuator comprises a loop configured to cooperate with a hook of the lever at an end of the lever.

As best understood, see paragraphs 11-13 above, see discussion of claims 1 and 66-69 above.
 
Claim 71
The extender as set forth in claim 8, wherein
 the extender curves away from the connector housing in the direction transverse to the coupling axis as the actuator extends in the coupling direction along an entire extent of the extender between the guide and the first end of the extender.

As best understood, see paragraphs 11-13 above, see Figure 2, element 31.3 relative to overlapping portions of 31.2 and 5.

Claim 72
The extender as set forth in claim 71, wherein 
the extender has an upper surface configured to face away from the latching connector,
the upper surface being concave between the guide and the first end of the extender.

See discussion of claim 71.
Claim 22
A cable assembly comprising: 
a jacket;
an extender, and 
a latching connector, the latching connector comprising: 
   a housing configured to engage with a mating connector along a coupling direction,  
…. 
and a transmission medium disposed within the jacket and the housing;…
wherein the cable assembly further comprises a guide configured to restrict a range of motion of the extender to the coupling axis….

See the discussion of claims above, esp. ‘933 at Figures 1-2 and 4, and ‘497 at, e.g., Figure 2,  page 1, abstract, first paragraph of description, page 1, page 2, lines 27-36, page 3, lines 14-23 (and thereby, ‘933 in its entirety, esp. Figs. 1-3, and translation of page 5, lines 16-38), page 3, lines 42 et seq, and page 4, e.g. cable/jacket/light guide 3, connector housing 2/11, guide/overhousing 5 and/or guide slot/aperture.


the housing comprising
           a lever connected to the housing, the lever configured to selectively disengage the latching connector from the mating connector; and
          … wherein the lever has a first end and a second end and
the first end is spaced apart from the second end in the coupling direction, 
wherein the first end of the lever is in direct contact with the housing, 
the second end of the lever is spaced apart above the housing and is spaced apart above the first end of the lever at a furthest point of the second end of the lever from the first end of the lever,
and the lever is configured to be compressed when the extender disengages the lever from the mating connector.

See discussion of claim 1, e.g. Figure 2, elements 11 and 2.4.

the extender removably attached to the housing and extending a distance from the housing such that the extender protrudes beyond the housing in a direction opposite the coupling direction, 
   the extender comprising
   an actuating portion in direct contact with the lever, 
   the actuating portion being configured to receive a first force opposite to the coupling direction and transmit a component of the first force to the lever to actuate the lever and disengage the latching connector from the mating connector; … 


See discussion of, e.g., claims 1 and 66-69. 


the actuating portion of the extender extending in the coupling direction from the guide and curving upward as the actuating portion of the extender extends in the coupling direction from the guide to a point of direct contact with the lever, and 
another portion of the extender extending from the guide in the direction opposite the coupling direction along the coupling axis.

See discussion of, e.g., claims 1 and 66-69 and 71-72.

Claim 77
The cable assembly as set forth in claim 22, wherein
 the extender is configured to move along the range of motion relative to the guide.

See discussion of claim 69.

16.  Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zania et al (WO 2009/135787, hereinafter also referred to as ‘787 (English translation  US Patent Application No. 2011/0058773, hereinafter also referred to as ‘773). 

Claim 49
The method of claim 48, further comprising replacing the extender of an extracted latching cable assembly by detaching the extender from the housing, and removably attaching a different extender to the housing.

See ‘773 at, e.g., paragraphs 19 and 22 e.g. extender can be coupled and uncoupled from connectors.  Therefore, i.e. it would be obvious to use that capability of ‘787/773 to provide releasable connection, if not already, for the predictable result of permitting replacing only parts 

17. Claims 12 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Zania et al (WO 2009/135787, hereinafter also referred to as ‘787 (English translation  US Patent Application No. 2011/0058773, hereinafter also referred to as ‘773) as applied to claims 8 and 22 above and further in view of Hileman et al (US Patent No. 5,202,949, hereinafter also referred to as ‘949).

Claim 12
The extender of claim 8, further including a dust cover attached17 to the extender and configured to protect a transmission medium.


Claim 58
The cable assembly of claim 22, further including a dust cover attached to the extender and configured to protect the transmission medium.


See discussion of claims 55 and 57 above.  Therefore while ‘787 teaches the connector can be for use as/with optical connectors/signals, it does not expressly teach the use of a dust cover.  However, see ‘949 at, e.g., col. 1, line 13-col. 2, line 39 which teach it is known to provide a dust cover to protect the optical fibers as well as attach such to the connector to prevent misplacement of the cover when it is in use.  Therefore, to employ a dust cover as taught by ‘949 attached to the fiber optic connector of ‘787/’773, and thereby all its components, would be obvious/known to one of ordinary skill in the art for the predictable result of protecting the optical fiber connector and preventing misplacement of such cover when not in use.

18. Claims 43 and 45-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Belmore III (US Patent No. 6123564, hereinafter also referred to as ‘564).

Claim 43    
A high-density panel assembly comprising: 
See ‘564 at, e.g., its entirety, esp.  Figs. 1 and 4 and col. 1, lines 11-12.  The term “high-density” is considered relative.
 a panel including a mounting surface;
See ‘564 at, e.g., its entirety, esp.  Figs. 1 and 4, elements 12 and 12a and col. 3, lines 50-57.  
 first mating connector disposed on the mounting surface and having a first edge;
 a second mating connector separate from the first mating connector disposed on the mounting surface and having a second edge; 
wherein the distance between the first edge and the second edge is less than 1.25 millimeters; and… wherein the first mating connector and second mating connector are individual components of the high density panel assembly.

See ‘564 at, e.g., its entirety, esp. the Figures, e.g. Fig. 1, elements 14 and Fig. 4, 14a, and col. 3, lines 44-57.
[A high-density panel assembly comprising]… cable assemblies including latching connectors for mating with the mating connectors, 
the latching connectors each comprising
a housing configured to engage with a mating connector along a coupling axis, 
each housing having 
a length along the coupling axis and including: 
 a lever configured to engage with the mating connector to engage and selectively disengage the latching connector with the mating connector; and 

See ‘564 at, e.g., its entirety, esp. the Figures, e.g. Fig. 1, elements 16 and 34 and Fig. 4, elements 16a and 34a, Fig. 2 and col. 3, line 44-col. 4, line 9.  See also footnote 3 above.

each cable assembly including an extender removably connected with the housing and comprising 
a portion in direct contact with the lever to disengage the lever from the mating connector to disengage the latching connector from the mating connector,
 the extender having a length along the coupling axis greater than a length of the housing…. 

See ‘564 at, e.g., its entirety, esp. the Figures, e.g. Figs. 1-3, elements 16, 30, and col. 5, line 35-col. 6, line21.

Claim 45
 The high-density panel assembly of claim 43, wherein the first edge abuts the second edge.

See the discussion of claim 43.

Claim 46
The high-density panel assembly of claim 43, wherein the panel comprises a printed circuit board.

See the discussion of claim 43, e.g. ‘564 at, e.g. col. 1, lines 11-12.

19.  Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belmore III (US Patent No. 6123564, hereinafter also referred to as ‘564) in view of  Zerebilov et al (US Patent Application No. 2012/0058665, hereinafter also referred to as ‘665) Nielson et al ((US Patent Application No. 2011/0286702, hereinafter also referred to as ‘702) and Taylor et al (US Patent Application No. 2011/0115494, hereinafter also referred to as ‘494).

Claim 47
The high density panel assembly of claim 1, wherein the latching connectors are LC connectors.

See discussion of claims 43 and 45-46 above, i.e. see ‘546 at, e.g., its entirety, esp. col. 6, lines 31-35.  Therefore while ‘546 teaches the connector can be for use as/with other types of plug/sockets or other types of releasably mateable electrical connectors, it does not expressly teach the connector/reliable mating connector or plug/socket as being an LC-type optical connector. See however see ‘665 at, e.g., its entirety, esp. the Figures, e.g. element 27, and paragraph 39, ‘702 at paragraph 51 and ‘494 at paragraph 26.  Therefore to employ an LC-type fiber optic connector/plug for releasable connection to a mating connector/socket of like nature as taught by ‘643, ‘702 and ‘494 in ‘546 would be obvious in view of the interchangeability for the predictable result of providing other types of plugs/sockets or releasably mateable connectors..

Response to Arguments
The remarks on pages 5 and 16-40 of the January 10, 2022 response have been considered in their entirety.  Specifically:
The remarks on page 16 regarding the response/status have been noted. See again paragraphs 4- 5 above. 
 With regard to the discussion of support on pages 16-29, pages 25-34, “New Matter”, and pages 34, “35 USC § 112”, the remarks have been considered.  See paragraphs 11 and 13 with regard to the support issues remaining or raised by the current amendments.  

With regard to the remarks on page 34, regarding 35 USC § 112, second paragraph, the rejections discussed have not been maintained.  See however paragraph 13.
The remarks on pages 35-40 have been considered.  The remarks are deemed moot in light of the rejections in paragraphs 15-19 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,465,317 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent has not been extended or adjusted.  The cross-reference in col. 1, lines 5-6 has not been updated with regard to this reissue application.  See Domestic Benefit section of the ADS.
        2 The claims are similar to claims 26, 25, 28 and 30-31 respectively.
        3 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        .
        4 It is noted that the language “a length of the housing” on line 11 as filed  and “a length along the coupling axis” on lines 4-5 as filed are not necessarily one and the same.  See again prior footnote.
        5 The claim does not require direct attachment of the clamp to the extender.
        6 It is noted that the language “a length of the housing” on line 11 as filed  and “a length along the coupling axis” on lines 4-5 as filed are not necessarily one and the same.  See again footnote 3.
        7 The claim does not require direct attachment of the cover to the extender.  This also applies to similar language of claim 58.